Order entered April 22, 2014




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00295-CV

                           IN THE INTEREST OF E.B., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-10-03980 U

                                           ORDER
       We GRANT appellant’s April 17, 2014 motion for extension of time to file response to

appellee’s “motion to dismiss, for temporary injunction, and for sanctions.” Appellant’s April

18, 2014 response is considered timely filed.

       We DENY appellee’s “motion to dismiss, for temporary injunction, and for sanctions.”




                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE